In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-22-00185-CV
                  ___________________________

                  GABRIEL SANCHEZ, Appellant

                                  V.

SPIRAL DINER & BAKERY, JANE DOE, JOHN DOE, AND MANAGER JANE
                        DOE, Appellees



               On Appeal from the 348th District Court
                       Tarrant County, Texas
                   Trial Court No. 348-324573-21


             Before Sudderth, C.J.; Wallach and Walker, JJ.
              Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       Appellant Gabriel Sanchez filed a “Notice of Appeal to Sanction Only” by

which he is attempting to appeal from the trial court’s order granting $1,425 in

sanctions against him “for pursuing a frivolous Motion for Default.” 1 We dismiss the

appeal for lack of jurisdiction.

       This court has jurisdiction over appeals only from final judgments and from

interlocutory orders that the Texas Legislature has specified are immediately

appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex.

Civ. Prac. & Rem. Code Ann. § 51.014. A sanctions order that does not dispose of all

parties and all issues is not an appealable order. In re J.R., No. 05-15-01315-CV,

2016 WL 1072500, at *1 (Tex. App.—Dallas Mar. 17, 2016, no pet.) (mem. op.); see

also First Nat’l Bank of Giddings, Tex. v. Birnbaum, 826 S.W.2d 189, 190 (Tex. App.—

Austin 1992, no writ) (per curiam).

       We notified Sanchez of our concern that we did not have jurisdiction over this

appeal because the trial court’s order does not appear to be a final judgment or an

appealable interlocutory order. We warned Sanchez that we could dismiss the appeal

unless he or another party filed with this court a response showing grounds for

continuing the appeal. Sanchez filed two responses. One response merely argues that

the trial court erred by rendering the sanctions order but does not address this court’s

       The order also denied Sanchez’s motion for default judgment, but he does not
       1

appeal from that part of the order.


                                           2
jurisdiction. The other, “Appellant[’s] Notice for Leave to Interlocutory Appeal,”

notes that the underlying cause has not yet been tried and that when he filed his

notice of appeal, he had also filed in the trial court his “Plaintiff’s Petition for

Interlocutory Appeal.” He asserts that this court has jurisdiction on the basis of that

petition.

       In that petition, Sanchez asked the trial court “to grant the right to appeal

because [he] will suffer irreparable harm if forced to pay such a sanction prior to

appeal” and “to stay such sanction so that [he] may seek review and such other and

further relief to which [he] may be entitled.” Sanchez filed the petition “pursuant to

TRAP 28.1(c) & TRAP 28.2(a).” Texas Rule of Appellate Procedure 28.2 governs

agreed interlocutory appeals, but it applies only to cases that were filed in the trial

court before September 1, 2011. See Tex. R. App. P. 28.1 cmt. To the extent that

Sanchez intended to file a petition for a permissive appeal under Rule 28.3, the trial

court has not authorized the appeal. See Tex. R. Civ. P. 168; Tex. R. App. P. 28.3(a).

Further, a permissive interlocutory appeal is authorized by statute only after the trial

court has made a ruling on a controlling question of law as to which there is a

substantial ground for difference of opinion. Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(d); Tex. R. App. P. 28.3(c)(4). The order from which Sanchez appeals does

not satisfy that requirement. See Tex. R. App. P. 28.3; Tex. R. Civ. P. 168.

Accordingly, Sanchez has not demonstrated any basis for this court’s jurisdiction over

his interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d); Indus.

                                           3
Specialists, LLC v. Blanchard Refin. Co. LLC, No. 20-0174, 2022 WL 2082236, at

*3 (Tex. June 10, 2022); Safeco Ins. Co. of Ind. v. Rodriguez, No. 07-18-00150-CV,

2018 WL 3031597, at *2 (Tex. App.—Amarillo June 13, 2018, order). We therefore

dismiss the appeal. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Delivered: July 14, 2022




                                            4